Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 11/15/2022 for application 17805004.
Claims 25-37 and 46-52 are currently pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25-37 and 46-52 are rejected under 35 U.S.C. 103 as being unpatentable over ZUBRIN et al. (U.S. 2015/0233634) in view of CONWAY et al. (U.S. 4209305) 
Unless explicitly specified to be referring to CONWAY et al., the references are directed toward ZUBRIN et al. 
ZUBRIN et al. teach a method for producing compressed natural gas and natural gas liquids from a raw gas stream comprising a compressor, a dehydrator, a refrigerator having one or more stages, and a separation subsystem that is adapted to separate the raw gas stream into 3 usable product streams.
The product streams comprise a methane stream that is at least 70% methane, an ethane-rich stream, and a NGLs stream.  (Abstract)
ZUBRIN et al. teach a sample 2 that comprises 48.07 vol% of methane. (Sample 2 of Table 1)
ZUBRIN et al. teach an embodiment for purifying natural gas.  (Para 30)
A mobile alkane gas separator system is brought to an oil field flaring associated gas.  (gathering a rich gas) (Para 30)
ZUBRIN et al. teach a sample 2 that comprises 48.07 vol% of methane. (Sample 2 of Table 1)
A raw associating natural gas stream is compressed in a compressor. (compressing the rich gas) (Para 30)
The natural gas stream is then dewatered in a dehydrator.
The natural gas stream is then cooled with a refrigerant loop.  (cooling the condensed gas in a condenser) (Para 30)
The natural gas stream is then separated into three product streams.
The product streams include a natural gas liquids stream.  (liquefied gas and liquefied gas vapour discharged) (Para 30)
The refrigerant loop has heat exchangers.  (Para 88)
ZURBIN et al. do not explicitly teach separating a crude oil into a gaseous stream and a liquid stream and then heat treating the liquid stream to form a rich gas and an oil stream.
However, CONWAY et al. teach a process for making substitute natural gas.  
CONWAY et al. teach in lines 15-50 of column 5 in which crude oil feedstock is fed into a separation unit to separate into 3 streams: a top fraction (sales gas stream), a middle fraction (liquid hydrocarbon stream) and a bottom fraction.  
Both the top fraction and the middle fraction taught to be vaporizable cuts.
Vaporizable cuts would be expected to be condensable.
The middle fraction passes to hydrogenation (heating and treating) wherein the oil is gasified to give a crude gas (rich gas).  The untreated portion would be considered an oil stream.   
It would be obvious to one of ordinary skill in the art to apply the process that CONWAY et al. teach to produce a crude gas (rich gas) to use as the raw gas in the process taught by ZURBIN et al.
The motivation to do so can be found in lines 9-20 of column 1 of CONWAY et al.  The process allows the conversion of crude oil to the formation of natural gas.   
Regarding claims 27 and 28, the natural gas liquids can be sent to storage. (Fig 4 and Para 100)
Regarding claims 26 and 33, the pressure of the raw gas is in a range of approximately about 5.5 bar (80 psig) to approximately about 34.5 bar.  (500 psig) (less than or equal to 200 psi)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
A storage tank may be used for storage.  (Para 136)
Regarding claim 29, the condenser may be fan-cooled.  (Para 146)
Regarding claim 30, raw natural gas is received from a flare site. The natural gas may be received from heater-treater units.  (Para 128)
Regarding claim 31, ZUBRIN et al. do not explicitly teach that the compression is performed with compression pumps.
However, compression pumps are well known in the art and the choice of perform compression with a compression pump appears to be a design choice and it appears that the compression may be performed with any type of compressor with a reasonable expectation of success.
Regarding claim 32, ZUBRIN et al. do not explicitly teach a control unit with a central processor that controls the pressure based on the source sensor and adapts the pressure based on the pressure.
However, the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Having pressure monitored and automatically adjusted would be well within one of ordinary skill in the art.
Regarding claim 34-35, the natural gas stream may be dewatered in a dehydrator. (Para 30)
Alternatively, a desulfurization subsystem may be used in the process.  (Para 197)
Regarding clam 36, the process may be used to capture and provide value for flare gas. (reduce flare gas) (Abstract)
Regarding claim 37, the process is not taught to be controlled by a computer.
However, the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Having a computer implement the method automatically would be well within one of ordinary skill in the art.
Regarding claim 46, a cooled natural gas stream is separated into three streams that include a methane stream.  (discharging non-condensed gas from condenser) (Para 30)
Regarding claim 47, the methane stream comprises at least 70% methane. (higher in methane) (Para 30)
Regarding claim 48, the methane streams may be compressed and stored in storage cylinders. (Para 202)
Regarding claims 49 and 50, the methane stream may be compressed and reinjected into a petroleum formation which originally produces the flare gas.
This has been construed as mixing the methane stream with the rich gas and then compressing the combination.
Furthermore, recycling unprocessed gases appears to be obvious to one of ordinary skill in the art as recycling is a well-known concept.
Regarding claim 51, the methane stream may be burned. (Para 139)
Regarding claim 52, the methane stream may be sent to power generators to generate electricity.  
Response to Arguments
Applicant’s amendment, with respect to requiring the formation of the feedstock from crude oil, has necessitated a new ground of rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ZUBRIN et al. (U.S. 2015/0233634) in view of CONWAY et al. (U.S. 4209305).  CONVWAY et al. teach using crude oil to form raw gas that may be treated to form purified substitute natural gas.   
Applicant’s argument in regards to the methane content taught in ZUBRIN et al. is not persuasive.  Applicant argues that ZUBRIN et al. do not teach a raw natural gas stream with less than 50% methane.
This is not persuasive as ZUBRIN et al. teaches an example with less than 50% methane.
Furthermore, ZUBRIN et al. teach in paragraph 79 that raw natural gas stream with less than 60% methane can still be used in the process taught by ZUBRIN et al. to form at least 70% methane in the methane stream.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GARBO (U.S. 4320802) teaches use of land-fill gas to simulate crude oil production.  
GAMBS et al. (U.S. 3778239) teach a production of gaseous and liquid fuel from crude oil.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/           Examiner, Art Unit 1771    


/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771